The offense is an aggravated assault upon an officer in the lawful discharge of the duties of his office; the punishment, a fine of $300.00 and confinement in jail for 6 months.
While it appears that notice of appeal was given, there is nothing to show that said notice was recorded in the minutes of the court, as required by law. See Art. 827, C. C. P. This should appear from a certificate of the clerk, but in the present instance it merely appears that the instrument containing notice of appeal was filed. The appeal must be dismissed. Carre v. State, 75 S.W.2d 265.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has *Page 194 
been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                          ON REHEARING.